Patterson, P. J. (concurring):
I concur in the views as expressed by Mr. Justice Ingraham, concerning the status of the island o.f Porto Eico as a territory of the United States; and while it is not expressly decided in De Lima v. Bidwell (182 U. S. 1) and Downes v. Bidwell (Id. 244), yet it seems to have been assumed throughout the opinions written by the learned justices of the Supreme Court of the United States in those cases that such island is a territory, although not a part of the United States within' the revenue clause of the Constitution. I am inclined, however, to the view that it is not necessary to determine on the appeal now pending before us whether the island of Porto Eico is an incorporated territory. It is an organized territory with a government established by the Congress, by a law which it was authorized to enact. “ Until "Congress shall see fit to incorporate territory ceded by treaty "into the United States, we regard it as settled by that decision (Downes v. Bidwell, 182 U. S. 244) that the territory is to be governed under the power existing in Congress to make laws for such territories,” etc. (Dorr v. United States, 195 U. S. 138, 143.)
It seems to me that the authority of the Congress to legislate for file return of fugitives from justice to the authorities of Porto Eico is,to be found in the power last referred to. The question here is whether the Governor of Porto Eico had the right to call upon the Governor of the State of Hew York for the surrender of the relator, and whether the duty was incumbent upon the Governor of the State of Hew York to comply with such a demand. The Congress of the United States established1 a complete governmental scheme for the island of Porto Eico, which included an executive head called the Governor. " By an express provision- of the law creating that governmental establishment, passed April 12, 1900 (31 U. S. Stat. at Large, 81, § 17), and commonly called the Foraker Act, it is required that the Governor of Porto Eico shall at all times faithfully execute the laws, and he shall in that behalf have all the powers of Governors of the Territories of the United States that are not locally inapplicable. By section 5278 of the Eevised Statutes of the United States it is enacted that “ Whenever the executive authority of any State or Territory demands any person as a fugitive from justice, of the executive authority of any State or Territory to which such per*420son has fled * * *' it shall be the duty of the executive authority of the State or Territory to which such person has fled .to cause him ' -to be arrested and secured, and to cause notice of the arrest to be -given to'the executive authority making such demand, or to the agent of such authority appointed to receive the fugitive,'and to cause the fugitive to be. delivered to such agent when he shall .appear.” The Governor of Porto Rico had the power to proceed under this section of the Revised Statutes by force of the terms of section 17 of the act of April 12, 1900. " ' ,
It-is charged against the present relator that he is the subject, of a criminal prosecution by “ The People of Porto Rico,” and the Governor of Porto Rico, being invested by the Congress with the authority of a Governor of a Territory of the United States, has, in the performance of the duty, and obligation resting upon.him to execute the laws of the island of Porto Rico,' demanded the surrender or rendition of the relator to the' proper, authorities of that island., " Unless it must be held that the provisions of section.5278 of the Revised Statutes of the United States are locally inapplicable to the island of Porto Rico, it seems to me that the clear authority for the demand and surrender of the relator is shown to" exist by force of the act. of the Congress passed in"pursuance of its power to legislate. The provisions of section 5278 of the Revised Statutes of the United States are general and relate to all Territories. They are just as applicable to one as to .another. They cannot by any proper understanding of - language be regarded as only locally-' applicable to a -particular Territory with a permitted particular form ' of organized or incorporated government.
Laughlin and Houghton, JJ., concurred. . - -
Order affirmed. Order filed.